DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 23 March 2020, was filed after the mailing date of the patent application on 23 March 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 23 March 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Said claims recite “receiving . . . scheduling information for scheduling uplink signal transmission in the unlicensed band”.  It appears that Applicant omitted the indefinite article, “an”, prior to “uplink signal transmission.  Examiner respectfully suggests amending to “for scheduling an uplink signal transmission”.  Appropriate correction is required.
Claims 5-9 and 13-14 are objected to because of the following informalities:  Said claims recite “the first and second beams”.  Here, claim clarity would be improved by reciting “the first beam and the second beam”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1-10 and Claims 12-15, Claims 1-10 and Claims 12-15 are likewise rejected for depending upon Claim 1 and Claim 11 respectively.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and Claim 11, said claims are unclear by reciting “based on that the uplink signal transmission is scheduled within a channel occupancy time (COT) occupied by the BS, a type of the CAP is determined based on whether a first beam of a downlink transmission burst transmitted from the base station is associated with a second beam for the uplink signal transmission within the COT” in the final limitation of each claim.  These limitations render said claims unclear because each limitation appears to be dependent on a dual condition.  Here, there appear to be two conditions present (namely, (1) “based on that the uplink signal 
Regarding Claims 1-10 and Claims 12-15, Claims 1-10 and Claims 12-15 are likewise rejected for depending upon Claim 1 and Claim 11 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20200275490 A1; hereinafter referred to as “Li”).
Regarding Claim 11, Li discloses a user equipment (UE) for transmitting an uplink signal to a base station (BS) in a wireless communication system supporting an unlicensed band, the UE comprising: 
a transmitter (¶165-169 & Fig. 17, Li discloses a user equipment (UE) comprising a transmitting and receiving module); 
a receiver (¶165-169 & Fig. 17, Li discloses a user equipment (UE) comprising a transmitting and receiving module); and 
a processor connected to the transmitter and the receiver (¶165-169 & Fig. 17, Li discloses a user equipment (UE) comprising a processing hardware), wherein the processor is configured to: 
control the receiver to receive, from the BS, scheduling information for scheduling uplink signal transmission in the unlicensed band (¶90 & Fig. 8 (602), Li discloses receiving, by a user equipment (UE) from a base station (BS), signaling for scheduling uplink transmissions over an unlicensed band); and 
control the transmitter to perform the scheduled uplink signal transmission to the BS in the unlicensed band based on a channel access procedure (CAP) (¶102 & Fig. 8 (603), Li discloses transmitting, by the UE to the BS, at least one uplink transmission based upon a successful listen-before-talk procedure), and wherein based on that the uplink signal transmission is scheduled within a channel occupancy time (COT) occupied by the BS (¶9 & ¶101, Li discloses that the uplink transmission is scheduled within the remaining portion of the maximum channel occupancy time (MCOT) that was scheduled by the BS for a downlink transmission to the UE), a type of the CAP is determined based on whether a first beam of a downlink transmission burst transmitted from the BS is associated with a second beam for the uplink signal transmission within the COT (¶9 & ¶101, Li further discloses that a category II LBT procedure must be used for the uplink transmission within a duration from the beginning of the downlink transmissions scheduled in the MCOT of the BS.  Examiner correlates the first downlink transmissions to "a first beam of a downlink transmission".  Examiner correlates at least one uplink transmission to "a second beam for the uplink signal transmission within the COT".  Examiner correlates the MCOT to the "COT").
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 12, Li discloses the UE of claim 11.
Li further discloses the type of the CAP is either a first type of CAP based on random backoff or a second type of CAP for sensing whether the unlicensed band is idle for a predetermined time (¶9, Li discloses that the LBT Category 4, performed after a certain period of time has expired from the DL transmission, detects an idle channel by generating a contention window using a random number and further discloses LBT Category 2, performed within a certain period of time from the DL transmission, merely detects if the channel is idle.  Examiner correlates LBT Category 4 to "first type of CAP" and correlates LBT Category 2 to "second type of CAP").
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 12.
Regarding Claim 13, Li discloses the UE of claim 12.
¶9 & ¶101, Li further discloses that a category II LBT procedure must be used for the uplink transmission within a duration from the beginning of the downlink transmissions scheduled in the MCOT of the BS).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 13.
Regarding Claim 15, Li discloses the UE of claim 12.
Li further discloses based on that the uplink signal transmission is not scheduled within the COT occupied by the BS, the processor is configured to perform the scheduled uplink signal transmission to the BS in the unlicensed band based on the first type of CAP (¶9 & ¶101, Li further discloses that a category 4 LBT procedure must be used for the uplink transmission if the uplink transmission falls outside of a duration of time).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 15.
Regarding Claim 2, Li discloses the method of claim 1.
Li further discloses the scheduling information is received in an uplink grant or downlink control information (DCI) (¶90 & Fig. 8 (602), Li discloses that the signaling for scheduling uplink transmissions is downlink control information (DCI)).
Regarding Claim 3, Li discloses the method of claim 1.
Li further discloses based on the second beam associated with the first beam (¶90 & Fig. 8 (602), Li discloses that downlink transmission is associated with the uplink transmission because the downlink transmission schedules the uplink transmission), the second beam is ¶88-90 & Fig. 8 (601->602), Li discloses that downlink transmission associated with the second scheduling information is associated to a prior downlink transmission associated with the first scheduling information).
Regarding Claim 6, Li discloses the method of claim 5.
Li further discloses based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are associated with each other, the UE receives a signal for signaling the second type of CAP as the type of the CAP for the uplink signal transmission (¶91, Li further discloses that a LBT category for the uplink transmission may be signaled by the second signaling and the LBT category may be Category 2 LBT when the uplink transmission is scheduled within the MCOT by the BS for downlink transmissions and the downlink transmission is associated to the uplink transmission because the downlink transmission schedules the uplink transmission).
Regarding Claim 7, Li discloses the method of claim 4.
Li further discloses based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are associated with each other, the UE performs the scheduled uplink signal transmission to the BS in the unlicensed band based on the second type of CAP even though the UE receives a signal for signaling the first type of CAP as the type of the CAP for the uplink signal transmission (¶9 & ¶101, Li further discloses that a category 4 LBT procedure must be used for the uplink transmission if the uplink transmission falls outside of a duration of time even though the UE receives a downlink transmission indicating the type of LBT procedure).

Li further discloses based on that the uplink signal transmission is scheduled within the COT occupied by the base station and the first and second beams are associated with each other, the UE performs the scheduled uplink signal transmission to the BS in the unlicensed band based on the second type of CAP without receiving a signal for signaling the type of the CAP for the uplink signal transmission (¶9 & ¶101, Li further discloses that a category 4 LBT procedure must be used for the uplink transmission if the uplink transmission falls outside of a duration of time even though the UE receives a downlink transmission indicating the type of LBT procedure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yang et al. (US 20190373635 A1; hereinafter referred to as “Yang”).
Regarding Claim 14, Li discloses the UE of claim 12.
However, Li does not explicitly disclose based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are not associated with each other, the processor is configured to perform the scheduled uplink signal transmission to the BS in the unlicensed band based on the first type of CAP.
Yang teaches based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are not associated with each other, the processor is configured to perform the scheduled uplink signal transmission to the BS in the unlicensed band based on the first type of CAP (¶556, Yang teaches using LBT Category 2when the beam transmission occurs outside of the MCOT).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Li by requiring that based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are not associated Yang, ¶556).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10887912. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 11, Li discloses a user equipment (UE) for transmitting an uplink signal to a base station (BS) in a wireless communication system supporting an unlicensed band, the UE comprising: 
a transmitter (¶165-169 & Fig. 17, Li discloses a user equipment (UE) comprising a transmitting and receiving module); 
a receiver (¶165-169 & Fig. 17, Li discloses a user equipment (UE) comprising a transmitting and receiving module); and 
¶165-169 & Fig. 17, Li discloses a user equipment (UE) comprising a processing hardware), wherein the processor is configured to: 
control the receiver to receive, from the BS, scheduling information for scheduling uplink signal transmission in the unlicensed band (Claim 16 of the '912 Patent discloses receiving from a base station (BS), a common control (CC)-physical downlink control channel (PDCCH) signal in an unlicensed band); and 
control the transmitter to perform the scheduled uplink signal transmission to the BS in the unlicensed band based on a channel access procedure (CAP) (Claim 16 of the '912 Patent discloses transmitting the uplink signal in the one or more subframes based on a result of the performed CAP), and wherein based on that the uplink signal transmission is scheduled within a channel occupancy time (COT) occupied by the BS, a type of the CAP is determined based on whether a first beam of a downlink transmission burst transmitted from the BS is associated with a second beam for the uplink signal transmission within the COT (Claim 16 of the '912 Patent discloses performing an uplink transmission using a specific type of CAP or another CAP using a random back-off when upon an uplink signal inside a specific time interval related to a downlink (DL) maximum channel occupancy time (MCOT) and a time gap between DL and uplink (UL) transmissions and when the downlink transmission, namely the CC-PDCCH, is associated to the uplink transmission by scheduling).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
	Regarding Claim 2, Claim 16 of the ‘912 Patent discloses the method of claim 1.
Claim 16 of the '912 Patent discloses receiving from a base station (BS), a common control (CC)-physical downlink control channel (PDCCH) signal in an unlicensed band).
Regarding Claim 4, Claim 16 of the ‘912 Patent discloses the method of claim 1.
Claim 16 of the ‘912 Patent further discloses the type of the CAP is either a first type of CAP based on random backoff or a second type of CAP for sensing whether the unlicensed band is idle for a predetermined time (Claim 1 of the '912 Patent discloses the UE is allowed to perform a specific type CAP in which a random back-off procedure is not included or a random back-off procedure based-type CAP).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 4.
Claims 3, 5-8, 10, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10887912 in view of Li. 
Regarding Claim 13, Claim 16 of U.S. Patent No. 10887912 discloses the UE of claim 12.
However, Claim 16 of U.S. Patent No. 10887912 does not explicitly discloses based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are associated with each other, the processor is configured to perform the scheduled uplink signal transmission to the BS in the unlicensed band based on the second type of CAP.
Li teaches based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are associated with each other, the processor is configured to perform the scheduled uplink signal transmission to the BS in the ¶9 & ¶101, Li further discloses that a category II LBT procedure must be used for the uplink transmission within a duration from the beginning of the downlink transmissions scheduled in the MCOT of the BS).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 16 of U.S. Patent No. 10887912 by requiring that based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are associated with each other, the processor is configured to perform the scheduled uplink signal transmission to the BS in the unlicensed band based on the second type of CAP as taught by Li because the waste of uplink resources and downlink resources are avoided (Li, Abstract).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 13.
Regarding Claim 15, Claim 16 of U.S. Patent No. 10887912 discloses the UE of claim 12.
However, Claim 16 of U.S. Patent No. 10887912 does not explicitly disclose based on that the uplink signal transmission is not scheduled within the COT occupied by the BS, the processor is configured to perform the scheduled uplink signal transmission to the BS in the unlicensed band based on the first type of CAP.
Li teaches based on that the uplink signal transmission is not scheduled within the COT occupied by the BS, the processor is configured to perform the scheduled uplink signal transmission to the BS in the unlicensed band based on the first type of CAP (¶9 & ¶101, Li further discloses that a category 4 LBT procedure must be used for the uplink transmission if the uplink transmission falls outside of a duration of time).
Li, Abstract).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 15.
Regarding Claim 3, Claim 16 of U.S. Patent No. 10887912 discloses the method of claim 1.
However, Claim 16 of U.S. Patent No. 10887912 does not explicitly disclose based on the second beam associated with the first beam, the second beam is associated with a third beam for receiving the downlink transmission burst.
Li teaches based on the second beam associated with the first beam (¶90 & Fig. 8 (602), Li discloses that downlink transmission is associated with the uplink transmission because the downlink transmission schedules the uplink transmission), the second beam is associated with a third beam for receiving the downlink transmission burst (¶88-90 & Fig. 8 (601->602), Li discloses that downlink transmission associated with the second scheduling information is associated to a prior downlink transmission associated with the first scheduling information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 16 of U.S. Patent No. 10887912 by requiring that based on the second beam associated with the first beam, the second beam is associated with a third Li, Abstract).
Regarding Claim 6, Claim 16 of U.S. Patent No. 10887912 in view of Li discloses the method of claim 5.
Li further teaches based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are associated with each other, the UE receives a signal for signaling the second type of CAP as the type of the CAP for the uplink signal transmission (¶91, Li further discloses that a LBT category for the uplink transmission may be signaled by the second signaling and the LBT category may be Category 2 LBT when the uplink transmission is scheduled within the MCOT by the BS for downlink transmissions and the downlink transmission is associated to the uplink transmission because the downlink transmission schedules the uplink transmission).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 16 of U.S. Patent No. 10887912 in view of Li by requiring that based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are associated with each other, the UE receives a signal for signaling the second type of CAP as the type of the CAP for the uplink signal transmission as taught by Li because the waste of uplink resources and downlink resources are avoided (Li, Abstract).
Regarding Claim 7, Claim 16 of the ‘912 Patent discloses the method of claim 4.
However, Claim 16 of the ‘912 Patent does not explicitly disclose based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and 
Li teaches based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are associated with each other, the UE performs the scheduled uplink signal transmission to the BS in the unlicensed band based on the second type of CAP even though the UE receives a signal for signaling the first type of CAP as the type of the CAP for the uplink signal transmission (¶9 & ¶101, Li further discloses that a category 4 LBT procedure must be used for the uplink transmission if the uplink transmission falls outside of a duration of time even though the UE receives a downlink transmission indicating the type of LBT procedure).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 16 of U.S. Patent No. 10887912 by requiring that based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are associated with each other, the UE performs the scheduled uplink signal transmission to the BS in the unlicensed band based on the second type of CAP even though the UE receives a signal for signaling the first type of CAP as the type of the CAP for the uplink signal transmission as taught by Li because the waste of uplink resources and downlink resources are avoided (Li, Abstract).
Regarding Claim 8, Claim 16 of U.S. Patent No. 10887912 discloses the method of claim 4.

Li teaches based on that the uplink signal transmission is scheduled within the COT occupied by the base station and the first and second beams are associated with each other, the UE performs the scheduled uplink signal transmission to the BS in the unlicensed band based on the second type of CAP without receiving a signal for signaling the type of the CAP for the uplink signal transmission (¶9 & ¶101, Li further discloses that a category 4 LBT procedure must be used for the uplink transmission if the uplink transmission falls outside of a duration of time even though the UE receives a downlink transmission indicating the type of LBT procedure).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 16 of U.S. Patent No. 10887912 by requiring that based on that the uplink signal transmission is scheduled within the COT occupied by the base station and the first and second beams are associated with each other, the UE performs the scheduled uplink signal transmission to the BS in the unlicensed band based on the second type of CAP without receiving a signal for signaling the type of the CAP for the uplink signal transmission as taught by Li because the waste of uplink resources and downlink resources are avoided (Li, Abstract.
Claims 9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10887912 in view of Li in further view of Yang. 
Regarding Claim 14, Claim 16 of the ‘912 Patent in view of Li discloses the UE of claim 12.
However, Claim 16 of the ‘912 Patent in view of Li does not explicitly disclose based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are not associated with each other, the processor is configured to perform the scheduled uplink signal transmission to the BS in the unlicensed band based on the first type of CAP.
Yang teaches based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are not associated with each other, the processor is configured to perform the scheduled uplink signal transmission to the BS in the unlicensed band based on the first type of CAP (¶556, Yang teaches using LBT Category 2when the beam transmission occurs outside of the MCOT).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 16 of the ‘912 Patent in view of Li by requiring that based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first and second beams are not associated with each other, the processor is configured to perform the scheduled uplink signal transmission to the BS in the unlicensed band based on the first type of CAP as taught by Yang because transmission is improved by enabling information on the remaining beams to be transmitted quickly (Yang, ¶556).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 14.


Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474